DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    195
    877
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 31 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 24, directed to the crystalline polymorph of 1,6-dibromo-1,6-dideoxydulcitol (DBD); a pharmaceutical composition comprising said crystalline polymorph of DBD and a method of making said crystalline polymorph of DBD, classified in C07C 31/42.
II. Claims 25 – 31, directed to the method of treating a patient suffering from cancer, comprising administering to a patient an effective amount of the crystalline polymorph of DBD, classified in A61P 35/00.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP U.S. Patent Publication 20110085981 A1 (Wang) teaches (see, paragraph [0076]) that the method of using another materially different compound, 2-keto-3-deoxynononic acid (KDN), as therapeutic targets to treat cancer in a patient as claimed. The compound KDN is presented below:

    PNG
    media_image2.png
    403
    383
    media_image2.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class C07C 31/42, would require different scope of search and examination than the scope of Invention II, classified under CPC class A61P35/00. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for the crystalline polymorph of 1,6-dibromo-1,6-dideoxydulcitol (DBD) would not encompass the scope of the method of treating a patient suffering from cancer, comprising administering to the patient an effective amount of said crystalline polymorph of DBD. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Michele Wales, on June 11, 2021, a provisional election was made without traverse to prosecute the invention of Group I (claims 1 – 24directed to the crystalline polymorph of 1,6-dibromo-1,6-dideoxydulcitol (DBD); a pharmaceutical composition comprising said crystalline polymorph of DBD and a method of making said crystalline polymorph of DBD. Affirmation of this election must be made by applicant in replying to this Office action. Claims 25 – 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed on May 12, 2020 has been considered by the examiner.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:
	Claim 2:
Delete the recitations of the term “by” in the beginning of each of the steps (a) – (e).
The sets of peaks (a) – (e) recite unnecessary recitations of the conjunction “and” in the language “… peaks selected from A and B and C and D and E and F. The language should read, (…) peaks selected from A, B, C, D, E and F.
	Claim 8, page 4 line 27:
Insert a comma (,) in the phrase “… solvent is selected from methanol, dimethyl formamide (DMF), dimethyl sulfoxide (DMSO) …”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 – 11 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The instant claim 10 recites the limitation “… wherein the methanol is a mixture of water and methanol” (emphasis added). However, claim 9 (and ultimately, claim 8), upon which the instant claim 10 is dependent upon, recites the phrase “… wherein the solvent is methanol”, thereby excluding water. Therefore, the limitation as set forth in the instant claim 10 is broader in scope than the limitation as set forth in the instant claim 9.
	Applicant may amend:
The phrase “(…) the solvent is selected from methanol” in step (a) in the instant claim 8 to recite the language “(…) the solvent comprises methanol”; and
The instant claim 9 to recite the language “(…) wherein the solvent comprises methanol”.
to place the instant claims 10 – 11 in proper dependent form; cancel the claims; or present a sufficient showing that the dependent claims complies with the statutory requirements.

Statutory (35 U.S.C §101) Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 1, 3 – 7 and 10 – 24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 7 and 17 – 24 of prior U.S. Patent No. 10,654,783 B2 (Giaffreda).
	Giaffreda claims:
Claims 1 and 3 – 7 are drawn towards the same crystalline polymorph of 1,6-dibromo-1,6-dideoxydulcitol (DBD) and refer to the same X-Ray Powder Diffraction Pattern shown in FIG. 1 and/or FIG. 2 (claim 1); X-Ray Powder Diffraction Pattern described in Table 1 (claim 3); beta angle of 96° (claim 4); endothermic point onset at about 184.4°C and peak at approximately 191° as determined by differential scanning calorimetry (claim 5); differential scanning calorimetry shown in FIG. 3 and/or FIG. 4 (claim 6); and FT-Raman spectrum as shown in Table 3 (claim 7), as recited in the instant claims 1 and 3 – 7; 
Claims 10 – 16 are drawn towards the same method of making the crystalline polymorph of claim 1, wherein the methanol is a mixture of water and methanol (claim 10); mixture comprises 70% – 96% methanol (claim 11); solution is heated to 65 °C (claim 12); solution is cooled to 5 °C (claim 13); solution is cooled at a rate of 0.5°C/min (claim 14); crystalline polymorph is precipitated using an anti-solvent (claim 15); antisolvent is selected from water, p-xylene, dichloromethane, 
Claim 17 is drawn towards the same crystalline polymorph produced by the method of claim 8, as recited in the instant claim 17; and
Claims 18 – 24 are drawn towards the same pharmaceutical composition comprising the crystalline polymorph of claim 1, wherein the crystalline polymorph is formulated with polyethylene glycol (PEG) (claim 19); the crystalline polymorph is covalently linked to one or more molecules of PEG (claim 20); the pharmaceutical composition further comprising a molecule which inhibits cellular DNA-repair mechanisms (claim 21); the molecule is a poly-ADP-ribose polymerase protein (PARP) inhibitor (claim 22); the molecule is an alkylating agent (claim 23); and the pharmaceutical composition further comprising a chemotherapeutic agent (claim 24). 
This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 8 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 – 9 of U.S. Patent No. 10,654,783 B2 (Giaffreda). Although the they are drawn towards the same art-related subject matter.
	Giaffreda claims (see, claim 2) a crystalline polymorph of claim 1, wherein said polymorph is characterized by the peaks as presented below:

    PNG
    media_image3.png
    562
    652
    media_image3.png
    Greyscale

Excluding the term “by” in each of the set of peaks (a) – (e), Giaffreda recites the same limitations of peaks as recited in the instant claim 2.
	Giaffreda claims (see, claims 8 – 9) a method of making the crystalline polymorph of claim 1, wherein the method comprises (emphasis added):

    PNG
    media_image4.png
    582
    971
    media_image4.png
    Greyscale


	Therefore, the claims in the U.S. Patent No. 10,654,783 B2 render the instant claims 2 and 8 – 9 prima facie obvious.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art is U.S. Patent 3,993,781 A (Horváth), as disclosed in the information disclosure statement filed on May 12, 2020. Horváth teaches (see, Examples: column 3 line 25-48) the method of making crystallized 1,6-dibromo-1,6-dideoxy-dulcitol comprising recrystallizing a crude dibromo-dulcitol in the presence of methanol (or other alcohols) and admixed with chlorinated hydrocarbons (anti-solvent), such as dichloromethane or chloroform. Horváth also teaches (see, column 2 line 59 – column 3 line 21) the pharmaceutical compositions comprising said compound as an active ingredient and further contains therapeutically active compounds (chemotherapeutic agents). However, Horváth does not explicitly teach or provide sufficient guidance for the temperatures for heating and cooling during the recrystallization process or the exact water content of methanol to prepare the crystalline polymorph of 1,6-dibromo-1,6-dideoxy-dulcitol (DBD), as recited in the instant claims. The crystalline polymorph of DBD as recited in the instant application obtains several new peaks in comparison to the crystalline polymorph of DBD as taught by Horváth. Further, the beta angle of the new DBD crystalline polymorph (96 degrees) is 2 degrees in difference than the prior arts (98 degrees), which is considered significant and represents a new crystalline polymorph. The melting .

Conclusion
Claims 1 – 24 are rejected.
Claims 25 – 31 are withdrawn as being drawn towards non-elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626